Citation Nr: 1003519	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran reported a nervous stomach at entry into 
service.  No disability was found on examination and there 
was no treatment for any stomach pathology during service.  
Ulcerative colitis was first demonstrated some years after 
service. 
 
2.  The Veteran received no treatment for gastrointestinal 
problems during service.

3.  The preponderance of the evidence indicates that the 
Veteran's ulcerative colitis, GERD and anemia are not related 
to his active service or any incident of such service.  
Anemia was first demonstrated years post-service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an ulcerative colitis disability are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for a GERD disability are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for the establishment of service connection 
for an anemia disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a January 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in September 2007.  The claim was last readjudicated in June 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, lay statements, hearing testimony, and records from 
the Social Security Administration.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claims for service 
connection as there is nothing of record to suggest that the 
Veteran currently experiences disabilities which onset in or 
is related to an in-service event during his tour of military 
duty.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

During the Veteran's November 2009 hearing testimony, he 
indicated that he believed his ulcerative colitis, GERD, and 
anemia were related to his time in service.  He indicated 
that he had symptoms of ulcerative colitis and GERD as well 
as anemia while in-service.  More specifically, the Veteran 
noted that he had indicated a "nervous stomach" on his 
induction medical history.  The Veteran additionally admitted 
that he did not have treatment for stomach problems while in-
service.  He additionally stated that he did not have 
symptoms consistent with ulcerative colitis or GERD prior to 
military enlistment.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Certain chronic diseases, including primary anemia, may be 
presumed to have been incurred in service where present to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service 
treatment records indicate that an examiner noted on his 
induction medical history dated May 1969 a "nervous 
stomach" as well as sleep problems and sleep walking, among 
other conditions noted.  On examination no abnormality was 
found.  There is no record of treatment for any of the 
claimed conditions in the Veteran's service treatment 
records; although there are records indicating treatment for 
other conditions.  The Veteran has additionally acknowledged 
that he did not receive treatment for these conditions while 
on active service.  On the Veteran's separation examination 
dated March 1971, the clinical evaluation indicated no 
problems with the abdomen and viscera; anus or rectum; or the 
genitourinary system.  The Veteran wrote "good health" 
under the notes with the Veteran's signature beneath.  

The Veteran's medical records indicate current diagnoses of 
ulcerative colitis, GERD and anemia.  An April 1986 letter 
from Dr. L indicates that the Veteran had told him that he 
had ulcerative colitis since 1974.  In an August 1986 record, 
Dr. K indicates that the Veteran's ulcerative colitis was 
diagnosed in 1975.  A letter from the Veteran dated January 
2009 indicates that Dr. K has told the Veteran that his 
"stress" goes straight to his colon - there is no record of 
this in the treatment notes from Dr. K.  A March 2009 
treatment note from Dr. E indicates that the Veteran's 
ulcerative colitis is asymptomatic.  Concerning the Veteran's 
GERD, an October 2007 letter  from Dr. E indicates that the 
Veteran had longstanding GERD.  The Veteran indicated in his 
hearing testimony that he was diagnosed with GERD some time 
after being diagnosed with ulcerative colitis.  The October 
2007 letter from Dr. E also indicates that the Veteran was 
mildly anemic which may be an anemia of chronic disease 
physiology.  

The Veteran's spouse testified as well as submitted a 
statement which indicated that the Veteran came home from 
Vietnam a very sick man among other assertions.  However, the 
Board notes that the Veteran and his spouse were not married 
until 1983 according to the submitted marriage certificate.  
The Veteran indicated in a statement dated January 2009 that 
he was married at the age of 26, which would have been in 
approximately 1975.  The Board notes that the Veteran did not 
disclose the previous marriage on his VA application for 
benefits.  The Board points out this discrepancy in 
information as it seems unlikely that the Veteran's spouse 
had an intimate knowledge of the Veteran's physical condition 
upon his discharge from active service.  In any event, she is 
not shown to have training sufficient to diagnose these 
disorders and relate them to symptoms post-service.

The Veteran's mother additionally submitted a lay statement, 
indicating that she knew in her heart that the Veteran's 
condition was caused by Vietnam.  She indicated that the 
Veteran had numerous problems which began when he came home 
from Vietnam to include his spleen removal, prostate problems 
and surgery as well as experiencing stomach pains, loose 
stools, gas and a decreased appetite after he returned from 
Vietnam.  

The Veteran is competent to report the symptoms he 
experienced in service and thereafter, and his family members 
are competent to report what they have witnessed.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  

The Veteran, through various statements, seems to contend 
that the lay evidence of continuity of symptomatology creates 
a sufficient nexus to grant the claim as dictated by 
38 C.F.R. § 3.303(b).  However, as noted in Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999), "even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent." 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in Jandreau, 
the Federal Circuit noted that a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377.  

Here, neither the Veteran nor his family members are 
competent to diagnose the claimed conditions.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, medical professionals review 
objective testing and conduct examinations in order to render 
proper diagnoses of such conditions.  Thus, whether the 
symptoms the Veteran experienced in service or following 
service are in any way related to his current disabilities 
requires medical expertise to determine.  See Clyburn, 12 
Vet. App. at 301 ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  Accordingly, 
the Veteran's statement and those of his family member are 
not sufficient to establish a nexus for purposes of 38 C.F.R. 
§ 3.303(b).  See Barr, supra.

Turning to the claims it is noted that at entry into service 
the Veteran gave a history of a nervous stomach.  Examination 
at that time revealed no disability.  There are no pertinent 
symptoms described during service and there are not pertinent 
disabilities noted on examination for separation.  The 
disorders at issue were then first shown years after service.  
It is variously noted that ulcerative colitis was first shown 
in 1974 or 1975, several years after service.  The other 
pathology at issue was first shown subsequent thereto.  There 
is no objective evidence to suggest that the onset of any of 
these disorders is in any way related to any in-service 
occurrence or event.

Concerning the Veteran's claims for service connection for 
GERD and anemia, the Board notes that there is no objective 
evidence of a relationship between the Veteran's active 
service and these conditions.  As noted, according to the 
evidence of record, these conditions were not diagnosed until 
many years after service.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's GERD and anemia are related to his active 
service.

The Board acknowledges the Veteran's contentions that the 
claimed disabilities are related to service.  More 
specifically, the Veteran has additionally indicated in a 
statement received during January 2009 that all of his 
maladies were in some way due to exposure to chemicals while 
in-service.  The Board notes in this regard that the 
disorders at issue are not any of the presumptive disorders 
related to herbicide exposure.  38 C.F.R. §§  3.307, 3.309 
(2009).  The Board additionally notes in this regard that the 
Veteran indicated in his induction medical history that his 
father also suffered from stomach problems indicating a 
possible hereditary component to the Veteran's ulcerative 
colitis.  In any case, there is no objective medical evidence 
linking the Veteran's disabilities to in-service herbicide 
exposure and the Veteran is not competent to render an 
opinion concerning a possible nexus between ulcerative 
colitis, GERD or anemia as relative to herbicide exposure.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for anemia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


